Order entered September 23, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01008-CV

                PROGRESSIVE CHILD CARE SYSTEMS, INC., Appellant

                                            V.

  LEGACY VILLAGE LIMITED PARTNERSHIP, LEGACY VILLAGE ONE, L.L.C.,
             SPY, INC. LEGACY VILLAGE ASSOCIATES, LTD.,
     TEXAS FAMILY FITNESS 2 LLC, SC LEGACY INDEPENDENCE, LTD.,
               SC LEGACY INDEPENDENCE ONE, LLC, AND
               L&B REALTY ACQUISITIONS, LLC., Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-01220-2012

                                         ORDER
       We GRANT cross-appellant Spy, Inc.’s September 21, 2015 unopposed motion to

dismiss its cross-appeal. We DISMISS cross-appellant Spy, Inc.’s cross-appeal. See TEX. R.

APP. P. 42.1(a)(1).


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE